DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities. The following correction should be made: “calculating an average vasodilation ratio of the artery based 
Claim 8 is objected to because of the following informalities. The following correction should be made: “The method of claim 1, wherein the method is characterized in not having the step of measuring blood flow in the artery[[,]]. “

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner notes that claim 9 requires, “The method of claim 1, wherein the method is characterized in operating non-invasively without using any of a catheter, a sheath, a guidewire, or a combination thereof.” However, claim 1 contains the step of implanting a stent which is done using a catheter in an invasive operation. ¶ 0049 of the Specification notes that stent implantation is a surgery.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner notes that claim 8 should be corrected as follows: “The method of claim 1, wherein the method is characterized in not having a step of measuring blood flow in the artery.” That is, there is no earlier antecedent basis for “step of measuring blood flow.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruhashi (“Diagnostic Criteria of Flow-Mediated Vasodilation for Normal Endothelial Function and Nitroglycerin-Induced Vasodilation…”) in view of Schormans (US PGPub 2018/0330507) and Schedel (“Primary stent placement for infrarenal aortic stenosis…”)
Regarding claim 1, Maruhashi teaches a method of assessing a subject having arterial stenosis, comprising, (Maruhashi teaches a system for detecting cardiovascular disease by using nitroglycerin to induce coronary vasodilation and measure the vasodilation in patients suspected of having cardiovascular disease, see abstract.)
(a) providing a plurality of image frames of an artery of the subject taken in sequence; (Pg. 4, left column, ¶ 2 teaches imaging a plurality of image frames of the artery before and after the subject responds to ingested nitroglycerin.)
(b) in a cross-section of the artery, determining a maximum diameter and a minimum diameter of the cross-section of the artery among the plurality of image frames of the step (a); (Maruhashi Fig. 1B and pg. 4, left column, ¶ 2 teaches measuring the baseline minimum diameter of the artery prior to nitroglycerin response. After administration the artery dilates and a maximum diameter is measured until the dilation reached a plateau.)
 (c) calculating a vasodilation ratio of the artery based on the maximum diameter and the minimum diameter of each the cross-section of the artery determined in the step (b); and (Maruhashi pg. 4, left column, ¶ 2 teaches that the NID (nitroglycerine induced dilation) vasodilation ratio is automatically calculated as a percentage change in peak diameter from the baseline value.)
(d) assessing the subject based on the vasodilation ratio calculated in the step (c) by assessing arterial stenosis in the subject when the vasodilation ratio is equal to or greater than 0.2. (Maruhashi determines a cutoff value for categorizing nitroglycerine induced dilation as indicative of cardiovascular disease. The cutoff of a dilation of 15.6% or 0.156 is chosen based on ROC curve cutoff optimization. At the paragraph spanning pages 6 and 7, Maruhashi teaches that this cutoff value is used to distinguish between subjects with and without cardiovascular diseases. Examiner notes that 0.156 is represented as 0.2 when rounded to a single significant figure as in the claim requirements. Examiner notes a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in amounts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amounts are critical. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))
In the field of angiography image processing Schormans teaches analyzing each of a plurality of artery cross sections and averaging the results. (Schormans teaches a system for processing angiography images and determining various parameters regarding the artery and blood flow. ¶ 0110 and 0111 teach taking the vessel diameter of a plurality of artery cross sections and averaging it.)
It would have been obvious to one of ordinary skill in the art to have combined Maruhashi’s angiography image processing with Schormans’ angiography image processing. Maruhashi acquires artery images and measures a diameter. Schormans likewise acquires artery images and measures a diameter, but teaches doing so over multiple areas and averaging the results. The combination constitutes the repeatable and predictable result of simply applying Schormans’ averaging here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of cardiovascular interventions Schedel teaches treating by implanting a stent. (Schedel teaches providing an arterial stent when arterial stenosis is identified.)
It would have been obvious to one of ordinary skill in the art to have combined Maruhashi’s system for assessing arterial stenosis with Schedel’s teaching that arterial stenosis is treated with a stent. Maruhashi determines a vasodilation ratio and uses a cutoff to assess whether a subject has arterial stenosis. Schedel is simply a teaching that a common treatment for arterial stenosis is implanting a stent. Applying a common medical treatment for an identified disease cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 4, the above combination teaches the method of claim 1, wherein in the step (c), the average vasodilation ratio is calculated by using equations (1) and (2):
 
    PNG
    media_image1.png
    72
    317
    media_image1.png
    Greyscale

wherein i represents any of the plurality of cross-sections of the artery, n represents the total number of the plurality of cross-sections, Dmax,i is the maximum diameter of the artery in the cross-section i, Dmin,i is the minimum diameter of the artery in the cross-section i, V, is a vasodilation ratio corresponding to the cross-section i, and V represents the average vasodilation ratio of the artery. (Maruhashi pg. 4, left column, ¶ 2 teaches that the NID (nitroglycerine induced dilation) vasodilation ratio is automatically calculated as a percentage change in peak diameter from the baseline value. Percentage NID [(peak diameter - baseline diameter)/baseline diameter] was used for analysis, which is equivalent to the claim’s equitation (1). Regarding equation (2), as noted above, Schormans teaches a system for processing angiography images and ¶ 0110 and 0111 teach taking the vessel parameters of a plurality of artery cross sections and averaging the results. Schormans does not expressly contain equation (2). However, examiner notes that that is just the formula for averaging a value. Teaching the formula for averaging when Schormans already teaches said averaging would have been obvious to incorporate with predictable result and without undue experimentation. One of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of the above combination. Official Notice is applied here. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.)
Regarding claim 6, the above combination teaches the method of claim 1, wherein in the step (a), the plurality of image frames are taken in a frame rate about 30 to 60 frames per second. (Schormans ¶ 0017.)
Regarding claim 7, the above combination teaches the method of claim 1, including the plurality of image frames taken in step (a). The prior art does not expressly disclose acquiring images for a period of about 5 to 8 seconds. Maruhashi teaches continuously capturing images rather than for a limited duration of seconds. However, examiner notes that both the concept and advantage of limiting time acquisition to a shortened window is well known and practiced in the art, and therefore would have been obvious to incorporate with predictable result and without undue experimentation. Maruhashi Fig. 1B teaches that the applied nitroglycerin plateaus over a period of many seconds. It would be trivial to have a timed acquisition window of 5 to 8 seconds to acquire images within that period. One of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of the above combination. Official Notice is applied here. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Regarding claim 8, the above combination teaches the method of claim 1, wherein the method is characterized in not having the step of measuring blood flow in the artery. (See rejection of claim 1 above, Maruhashi and associated combination does not have the step of measuring blood flow.)
Regarding claim 9, the above combination teaches the method of claim 1, wherein the method is characterized in operating non-invasively without using any of a catheter, a sheath, a guidewire, or a combination thereof. (See rejection of claim 1 above, Maruhashi and associated combination does not have any invasive surgical procedure as part of its system for measuring vessel diameter.)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruhashi (“Diagnostic Criteria of Flow-Mediated Vasodilation for Normal Endothelial Function and Nitroglycerin-Induced Vasodilation…”) in view of Schormans (US PGPub 2018/0330507), Schedel (“Primary stent placement for infrarenal aortic stenosis…”) and Rouet (US PGPub 2007/0216678)
Regarding claim 2, the above combination teaches the method of claim 1, wherein in the step (b), the maximum diameter and the minimum diameter are determined by the steps of,
(i) determining a boundary and a central axis of the artery via aligning each of the plurality of image frames; (Schormans ¶ 0110 and 0111 teach determining a centerline central axis and boundary of an artery. ¶ 0128-0129 and 0130-0133 teach that the boundary and centerline are determined via aligning each of the plurality of image frames.)
 (iii) determining the maximum diameter and the minimum diameter of each of the plurality of cross-sections selected in the step (ii) among the plurality of image frames based on the boundary determined in the step (i). (As above, Maruhashi Fig. 1B and pg. 4, left column, ¶ 2 teaches measuring the baseline minimum diameter of the artery prior to nitroglycerin response. After administration the artery dilates and a maximum diameter is measured until the dilation reached a plateau. Also see combination with Shormans under 35 USC 103. )
In the field of angiography image processing Rouet teaches selecting the plurality of cross-sections in the artery according to the normal vector of the central axis determined in the step (i) (Rouet ¶ 0004 teaches that for each point of the centerline, the cross-section that is normal to the centerline is found, and for each section, information such as the cross-sectional area, the maximum diameter and minimum diameter of the tubular structure in said plane are calculated.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s angiography image processing with Rouet’s angiography image processing. Maruhashi acquires artery images and measures a diameter. Schormans likewise acquires artery images and measures a diameter and teaches doing so over multiple areas and averaging the results. Rouet teaches the technique of finding a centerline and determining cross-sections according to the centerline’s normal vector. The combination constitutes the repeatable and predictable result of simply applying Rouet’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruhashi (“Diagnostic Criteria of Flow-Mediated Vasodilation for Normal Endothelial Function and Nitroglycerin-Induced Vasodilation…”) in view of Schormans (US PGPub 2018/0330507), Schedel (“Primary stent placement for infrarenal aortic stenosis…”), Rouet (US PGPub 20070216678) and Touati (“A robust construction algorithm of the centerline skeleton for complex aortic vascular structure…”)
Regarding claim 3, the above combination teaches the method of claim 2, including the aligned plurality of image frames but not the remaining limitations.
In the field of angiography image processing Touati teaches that the central axis of the artery is determined by performing a polynomial regression analysis. (Touti a system for construction of arterial centerlines by polynomial regression to produce accurate centerlines. See Abstract and  pg. 11, left column, ¶ 3.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s angiography image processing with Touati’s angiography image processing. Maruhashi and Schormans acquire artery images and determine centerlines to delineate the arteries. Touati is a specific technique for construction of arterial centerlines by polynomial regression. The combination constitutes the repeatable and predictable result of simply applying Touati’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruhashi (“Diagnostic Criteria of Flow-Mediated Vasodilation for Normal Endothelial Function and Nitroglycerin-Induced Vasodilation…”) in view of Schormans (US PGPub 2018/0330507), Schedel (“Primary stent placement for infrarenal aortic stenosis…”), and Massie (“Vasodilator treatment with isosorbide dinitrate…”)
Regarding claim 5, the above combination teaches the method of claim 1 including administering to the subject an angiographic agent prior to the step (a), but not the remaining limitations. 
In the field of medical vasodilators Massie teaches wherein the angiographic agent is adenosine, dipyridamole, isosorbide dinitrate or a combination thereof. (Massie teaches using isosorbide dinitrate as a vasodilator)
It would have been obvious to one of ordinary skill in the art to have combined Maruhashi’s angiography (which uses nitroglycerin as a vasodilator to dilate arteries and measure the resulting diameter) with Massie’s teaching for using a different vasodilator. Massie teaches using isosorbide dinitrate as a vasodilator. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661        

/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661